Citation Nr: 9919030	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  96-30 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD), for the period prior 
to April 15, 1996.

Entitlement to an evaluation in excess of 50 percent for PTSD 
for the period from April 15 1996 to the present.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1969 
to September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1994 and November 1998 rating 
determinations of the Los Angeles Department of Veterans 
Affairs (VA) Regional Office (RO).  

In the February 1994 rating determination, the RO granted 
service connection for PTSD and assigned a 10 percent 
disability evaluation, effective the date of the veteran's 
original claim, April 29, 1994.  In a November 1998 rating 
determination, the RO increased the veteran's disability 
evaluation for his PTSD from 10 to 50 percent, with an 
effective date of April 15, 1996, being assigned for the 
increase.  

As the veteran noted disagreement with the assignment of the 
initial rating and properly perfected his appeal the 
propriety of the rating during the time period from the date 
of receipt of the original claim through the point in time 
when a final resolution has been reached, is currently before 
the Board.  Grantham v. Brown, 114 F.3d 1156 (1997); 
Fenderson v. West, 12 Vet. App. 119 (1999).  Although the RO 
had not evaluated the veteran's claim in light of Fenderson, 
the Board finds that there has been no due process violation.  
That is, the RO has considered the appropriate evaluation for 
the entire period since the effective date of the grant of 
service connection. 

Moreover, as the Board will be addressing the issue of 
entitlement to a higher rating for PTSD from the date of the 
veteran's original claim, and the veteran has not claimed 
entitlement to an earlier effective date for the grant of 
service connection, the issue of entitlement to an earlier 
effective date for the grant of the 50 percent evaluation is 
subsumed as a part of the issue of the veteran's entitlement 
to a higher original rating.  


FINDINGS OF FACT

1.  The veteran's PTSD did not result in more than definite 
impairment of social and industrial adaptability prior to 
November 8, 1994; occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking; was also not shown 
prior to November 8, 1994.  

2.  Considerable social and industrial impairment due solely 
to PTSD was demonstrated from November 8, 1994, to April 14, 
1996. 

3.  Severe social and industrial impairment, due solely to 
PTSD, was not demonstrated prior to April 15, 1996.  

4.  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships; solely attributable to 
the veteran's PTSD was not demonstrated from November 8, 
1994, to April 14, 1996.  

5.  PTSD has caused the veteran to be unable to obtain or 
maintain employment throughout the period since April 15, 
1996. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for PTSD from 
April 29, 1994, to November 7, 1994, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

2.  The criteria for a 50 percent evaluation for PTSD from 
November 8, 1994, to April 14, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1998).

3.  The criteria for a 100 percent evaluation for PTSD from 
April 15, 1996, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.

Service connection is presently in effect for anxiety 
neurosis with features of PTSD, which has been assigned a 50 
percent disability evaluation.

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet.App. 308 (1991), the Court held, in 
pertinent part, that where the law or regulation changed 
after a claim had been filed but before the administrative or 
judicial appeal process had been concluded, the version most 
favorable to the appellant was to be applied.

Under the provisions of the old rating schedule, a 10 percent 
evaluation was to be assigned where there has been mild 
social and industrial impairment.  A 30 percent evaluation 
was warranted for definite social and industrial impairment.  
In this regard, the Board notes the Court's decision in Hood 
v. Brown, 4 Vet.App. 301 (1993), and VAOPGCPREC (OGC Prec. 9-
93) (1993), which defined definite social and industrial 
impairment as impairment which is "distinct, unambiguous and 
moderately large in degree."  A 50 percent evaluation was 
warranted for considerable social and industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired and that the psychoneurotic 
symptoms be of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate to have been so 
adversely affected as to result in virtual isolation in the 
community; or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior.  The individual 
had to be demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Codes 9411 (1996).

The revised rating criteria contemplate that a 10 percent 
disability evaluation should be assigned for occupational and 
social impairment due to mild or transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or, symptoms 
controlled by medication.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (1998).

In July 1994, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he would have recurrent distressing dreams 
about Vietnam two to three times per month.  He noted that he 
made efforts to avoid feelings or thoughts about Vietnam.  He 
also indicated that he would avoid crowds.  He reported 
feeling distant from his family and indicated that he saw a 
foreshortened future.  He also noted having increased arousal 
and indicated that insomnia was present.  He stated that 
irritability was the number one factor and that it had caused 
the most difficulty in his marriage.  He further reported 
that he was hypervigilant and that he had startle response.  
The veteran indicated that he was working full-time at 
Northrop.  

Mental status examination revealed that the veteran was 
oriented times three.  His affect was appropriate but his 
mood was one of dysphoria.  The veteran had difficulty 
expressing his Vietnam stories, breaking down several times 
during the interview.  His speech was spontaneous and goal-
directed.  He denied any hallucinations, delusions, or ideas 
of reference.  His memory was good for recent and remote 
events.  He was easily able to do some proverbs and serial 
subtractions.  His insight and judgment were noted to be 
fair.  The veteran was found to be capable of managing his 
own funds. A diagnosis of PTSD was rendered.  The examiner 
assigned a Global Assessment of Functioning Scale (GAF) score 
of 60 and indicated that the veteran had been at 60 for the 
past year.  The examiner observed that the veteran was taking 
various medications.  

In a November 1994 VA clinical summary report, the veteran 
was noted to have daily intrusive thoughts of Vietnam, 
flashbacks of being mortared even while driving, nightmares 
of being mortared, intense psychological distress at exposure 
to loud noise, avoidance of talking about combat experiences, 
low energy, detachment from his family, restricted range of 
affect except for outbursts of anger at home, poor 
concentration on the job at times, hypervigilance, and 
increased startle response.  The veteran reported that he was 
employed as a training instructor and feared that he would be 
let go if he requested time off for therapy.  

The examiner noted that the veteran had been diagnosed with 
Hepatitis C and treated with interferon.  He also indicated 
that the veteran had somatic symptoms of unrelenting severe 
headaches related to his inability to relax and severe 
stress.  He noted that Lithium helped abate these but that 
they were still enervating.  A diagnosis of PTSD was rendered 
with a GAF score of between 55-60 being assigned at that 
time.  

The examiner observed that the veteran was barely able to 
"hang on" in his present job.  He noted that the veteran 
was becoming more and more preoccupied with Vietnam and could 
not control his flashbacks.  He indicated that the veteran 
could possibly be laid off soon and that this could 
exacerbate his PTSD symptoms.  He noted that the symptoms had 
already affected the veteran's marriage.  He reported that 
the veteran might require hospitalization in the near future 
if his condition continued to deteriorate.  He noted that the 
veteran had already considered this option due to his 
increasingly passive suicidal ideation.  

At the time of an April 1996 report, the veteran reported 
that he had been a training instructor at Northrop Aviation 
for five years until he had to quit work several months 
earlier due to health problems.  He noted that he had been 
laid off as a result of Hepatitis C complicated by chronic 
lymphocytic leukemia, stage 0, resulting in worse magnitude 
than before.  

The examiner indicated that because the veteran had more time 
at home to ruminate on his life, he had experienced an 
exacerbation of PTSD symptoms characterized by increasing 
nightmares (3 to 4 times per week) and flashbacks of combat 
(these occurred when driving).  The veteran also reported 
having pronounced daily intrusive thoughts of Vietnam, 
increased irritability at home, poor concentration and 
memory, not wanting to get out of bed most mornings, feelings 
of poor self-worth, passive suicidal thoughts, hypervigilance 
regarding home and family, and difficulty expressing himself 
to family in personal relationships.  The veteran indicated 
that his symptoms made him physically and emotionally 
exhausted.  The examiner noted that the veteran's depression 
had rebounded remarkably and that his insomnia from 
nightmares was poorly controlled.  

The examiner observed that the veteran was undergoing 
treatment for his hepatitis C and that his fatigue was not 
expected to improve.  His noted that the veteran's 
psychological despair was worsened by his enhanced PTSD 
symptoms and that he suffered from these symptoms daily.  His 
condition was considered stable and unlikely to improve.  The 
veteran was noted to be responding poorly to PTSD medications 
and he required careful monitoring of this by phone at times.  
The examiner indicated that the veteran's case was a complex 
one, which was "intertwined in drastic health symptoms but 
clearly exacerbated by these."  A diagnosis of PTSD with 
relapse of depression was rendered.  A GAF score of 40 was 
assigned.  

The examiner indicated that the veteran's prognosis was poor.  
He noted that the veteran's psychological state was impacted 
by his loss of work, so he was unable to dampen his PTSD 
symptoms.  He indicated that this had resulted in worsened 
symptoms of increased daily intrusive thoughts, flashbacks, 
nightmares, increased irritability, hypervigilance, and a 
sense of failure at work and home. 

In his July 1996 substantive appeal, the veteran indicated 
that his ability to establish or maintain effective 
relationships with people was considerably impaired.  He 
further noted that his symptoms also resulted in considerable 
industrial impairment.  

In a March 1998 letter, the Chief of the Loma Linda VA Mental 
Health Clinic (MHC) noted that the veteran was service-
connected for PTSD, with a 10 percent disability being 
assigned.  He indicated that the veteran's Hepatitis C had 
recently required treatment with interferon, which caused 
depression, and that this had significantly exacerbated his 
PTSD.  He reported that the veteran had become totally weak 
first from his physical illness but that he now had daily 
severe nightmares (sometimes gathering his wife and son in 
sleep because he feels they will be killed), insomnia, 
autonomic symptoms, hyperarousal, flashbacks, and constant 
thoughts of Vietnam and death.  He requested that the 
veteran's "service connection" be increased to 100 percent.  
He was completely unable to work though he would do anything 
to be able to.  A diagnosis of PTSD/major depression was 
rendered.  A GAF score of 25 was assigned at that time.  

In June 1998, the veteran was afforded a personal hearing at 
the RO.  At the time of the hearing, the veteran reported 
that he had been married for 21 years.  The veteran's wife 
testified that he did not get along with others.  The veteran 
also reported having flashbacks and nightmares, where he 
would wake up in a sweat.  The veteran's wife related that he 
talked a lot in his sleep and thrashed around.  She further 
reported that loud noises caused the veteran many problems.  
The veteran testified that he received one-on-one therapy for 
PTSD, and that he had stopped coaching little league several 
years earlier as he was becoming irritated with other coaches 
to the point that he had almost attacked someone on three or 
four occasions and had to be restrained.  

The veteran's wife also testified that he was very abusive to 
both she and their son.  She noted that he had hit his son on 
several occasions.  She stated that the veteran would get mad 
at his son 5 out of 7 days.  Additionally, she testified that 
she basically stayed out of the veteran's way.  She reported 
that he had occasional contact with his four brothers.  She 
further related that his interferon treatments caused severe 
depression and that this, combined with the veteran's PTSD, 
made him a "complete animal."  She reported that the 
veteran had alienated himself from others and that despite 
his attending church he did not socialize with others.  

In August 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported that he had last worked in April 1996, and at that 
time his PTSD had caused nightmares which resulted in a lack 
of sleep that caused him to lose time from work.  He also 
reported that he had been having problems with his 
supervisors prior to his retirement from work.  He noted that 
he wanted to work but that he could not cope with it 
physically or mentally.  

The veteran described his relationship with his wife as very 
difficult most of the time and indicated that he had alot of 
marital problems.  He reported that it was hard to get close 
to his wife and children.  The veteran noted that his PTSD 
flashbacks affected his whole life and that he was not the 
same as he used to be.  He reported having near continuous 
problems with anxiety, depression, chronic pain, frequent 
nightmares, awful memories, worthlessness, hopelessness, 
anger, not knowing what he was feeling, falling and staying 
asleep, concentrating and memory problems, paranoia, and 
being unable to stop his thoughts.  He also reported having 
problems with family, unemployment, disability, loneliness, 
boredom, not knowing how to relax, being hard to get along 
with, identity, and not trusting himself or others. 

The veteran indicated that he was having difficulty falling 
or staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, exaggerated startle 
response, feelings of detachment or estrangement from others, 
a restricted range of affect, and a sense of a foreshortened 
future.  

Mental status examination revealed that the veteran was 
casually but appropriately dressed.  His grooming and hygiene 
appeared adequate.  He was alert and oriented to time, 
person, place, and purpose.  Eye contact was good throughout 
the interview.  Concentration and attention appeared grossly 
intact.  His speech was normal with regard to rate, rhythm, 
and volume.  His mood was mildly dysphoric.  His affect was 
within normal range and appropriate to speech content.  
Memory was intact for recent and remote events.  Thought 
processes were logical and goal-directed and reasoning was 
sufficient.  Thought content was unremarkable with no 
evidence of any thought disorder, hallucinations, or 
delusions.  The pertinent diagnoses were chronic PTSD of 
moderate severity, adjustment disorder with depressed mood, 
cocaine and alcohol abuse (in full remission), and insomnia 
related to PTSD.  A GAF score of 40 was assigned.  

The examiner noted that the veteran believed that the 
traumatic events he experienced in Vietnam had adversely 
affected his life and that there was evidence to support this 
from his history.  He noted that the veteran's symptoms had 
created definite impairment in his ability to maintain 
employment and had significantly impaired his ability to 
maintain effective social relationships.  The examiner 
further observed that the veteran's psychiatrists 
consistently rated his prognosis as poor and that his 
symptoms appeared to be numerous, severe, and treatment 
resistant.  

The Board is of the opinion that the criteria for a 30 
percent evaluation for PTSD from April 29, 1994, to November 
8, 1994, have been met.  

At the time of his July 1994 VA examination, the veteran 
reported that he would have recurrent distressing dreams 
about Vietnam two to three times per month, that he made 
efforts to avoid feelings or thoughts about Vietnam, and that 
he would avoid crowds.  He also noted feeling distant from 
his family and reported having increased arousal and 
insomnia. 

Mental status examination revealed that the veteran was 
oriented times three.  His affect was appropriate but his 
mood was one of dysphoria.  His speech was spontaneous and 
goal-directed and he denied any hallucinations, delusions, or 
ideas of reference.  His memory was good for recent and 
remote events and his insight and judgment were noted to be 
fair.  Moreover, the examiner assigned a GAF score of 60.  
The Board notes that a score between 51 and 60 contemplates 
"moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attack) or moderate difficulty in 
social, occupational, or school functions (e. g. few friends, 
conflicts with peers and co-workers).  American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 (1998).  

The veteran also did not report that he was having trouble 
with his employment at the time of the examination.  
Moreover, the examiner reported a GAF score of 60, which 
contemplates moderate symptoms.  As such, a 50 percent 
evaluation is not warranted under the old rating criteria. 

A 50 percent evaluation for PTSD under the new rating 
criteria is also not warranted for this time period as the 
veteran was not shown to have a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; or impaired abstract 
thinking. 

At the time of his November 8, 1994, examination, the veteran 
was noted to be continuing to work at Northrop although he 
was found to be just "hanging on."  The examiner further 
indicated that the veteran had daily intrusive thoughts of 
Vietnam, flashbacks of being mortared even while driving, 
nightmares of being mortared, intense psychological distress 
at exposure to loud noise, avoidance of talking about combat 
experiences, low energy, detachment from his family, 
restricted range of affect except for outbursts of anger at 
home, poor concentration on the job at times, hypervigilance, 
and increased startle response.  He assigned a GAF score of 
between 55 and 60.  

Based upon the above findings that show an increase in the 
disability as of that examination, the Board is of the 
opinion that the criteria for a 50 percent evaluation have 
been met under the old criteria from November 8, 1994, to 
April 14, 1996.  

An evaluation in excess of 50 percent is not warranted as the 
veteran has not been shown to have severe social and 
industrial impairment as evidenced by his continuing 
relationship with his wife and children and by his ability to 
maintain employment on a full-time basis.  Although the 
November 1994 VA examiner noted that the veteran was just 
able to "hang on" he remained  employed on a full-time 
basis during the months that he is required to work.  There 
is no opinion from an examiner that the PTSD produced severe 
impairment during this time period.  The Board concludes that 
the evidence is not indicative of more than considerable 
social and industrial impairment, which is contemplated by 
the current 50 percent evaluation under the old rating 
criteria.

An evaluation in excess of 50 percent is also not warranted 
under the new rating criteria.  Obsessional rituals that 
interfered with routine activities have never been reported 
in the record.  Intermittently illogical, obscure, or 
irrelevant speech was also not been found to be present.  The 
veteran was also not found to have near-continuous panic.  
Spatial disorientation had also not been shown.  Neglect of 
personal appearance and hygiene were not found.  While the 
veteran reported irritability, especially in crowds, there 
were no reports of violence.  Ultimately, the Board must 
conclude, as discussed above, that the veteran did not meet 
most of the criteria for a 70 percent evaluation, and that an 
evaluation in excess of 50 percent was not warranted for this 
time period.  

The Board is also of the opinion that the veteran has met the 
criteria for a 100 percent evaluation for PTSD from April 4, 
1996, to the present.  

In his April 1996 report, the examiner noted that because the 
veteran had more time at home to ruminate on his life, he had 
experienced an exacerbation of PTSD symptoms characterized by 
increasing nightmares (3 to 4 times per week) and flashbacks 
of combat (these occurred when driving).  He also observed 
that the veteran was having pronounced daily intrusive 
thoughts of Vietnam, increased irritability at home, poor 
concentration and memory, not wanting to get out of bed most 
mornings, poor self-worth thoughts, passive suicidal 
thoughts, hypervigilance regarding home and family, and 
difficulty expressing himself to family in personal 
relationships.  The examiner further indicated  that the 
veteran's depression had rebounded remarkably and that his 
insomnia from nightmares was poorly controlled.  

The examiner also reported that his psychological despair was 
worsened by his enhanced PTSD symptoms.  His condition was 
considered stable and unlikely to improve.  Moreover, the 
veteran was noted to be responding poorly to PTSD medications 
and required careful monitoring by phone at times.  He 
indicated that the veteran's case was a complex one which was 
intertwined in drastic health symptoms but clearly 
exacerbated by these.  A GAF score of 40 was assigned.  

A GAF score of between 31 and 40 contemplates some impairment 
in reality testing or communication (e.g., speech at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (1994); 38 C.F.R. § 4.130 
(1998).  

The Chief of the Loma Linda VAMHC, in his March 1998 letter, 
indicated that the veteran's Hepatitis C had significantly 
exacerbated his PTSD.  He noted that while the veteran had 
first become totally weak from his physical illness, he now 
had daily severe nightmares, insomnia, autonomic symptoms, 
hyperarousal, flashbacks, and constant thoughts of Vietnam 
and death.  He requested that the veteran's service 
connection be increased to 100 percent.  He noted that the 
veteran was completely unable to work though he would do 
anything to be able to.  A diagnosis of PTSD/major depression 
was rendered.  A GAF score of 25 was assigned at that time.  
A GAF score of between 21-30 contemplates behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g. 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day: no job, home, or friends).  
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994); 38 C.F.R. 
§ 4.130 (1998).

At his August 1998 VA examination, the veteran described his 
relationship with his wife as very difficult most of the time 
and indicated that he had alot of marital problems.  He also 
indicated that it was hard to get close to his wife and 
children.  He reported having near continuous problems with 
anxiety, depression, chronic pain, frequent nightmares, awful 
memories, worthlessness, hopelessness, anger, not knowing 
what he was feeling, difficulty falling and staying asleep, 
concentrating and memory problems, paranoia, and being unable 
to stop his thoughts.  He also reported having problems with 
family, unemployment, disability, loneliness, getting along 
with others, and not trusting himself or others.  A GAF score 
of 40 was again assigned at that time.  The examiner further 
noted that the veteran's psychiatrists consistently rated his 
prognosis as "poor" and that his symptoms appeared to be 
numerous, severe, and treatment resistant.  Furthermore, 
there has been no GAF score higher than 40 reported after 
April 15, 1996.  

While the Board notes that the veteran has severe physical 
ailments resulting from his non-service connected hepatitis, 
this condition has been noted to exacerbate his PTSD.  
Moreover, the examiners have found these disorders 
inextricably intertwined.  Furthermore, the veteran was noted 
to be responding poorly to medications for PTSD and had to be 
monitored closely by phone at the time of his April 1996 VA 
examination.  Also, the veteran's symptoms relating to his 
PTSD were found to be more numerous, severe and treatment 
resistant than on previous examinations at the time of his 
August 1998 VA examination.  

Based upon the above opinions, it cannot be stated that the 
veteran's PTSD symptomatology does prevent him from 
maintaining employment.  The Court has held that the criteria 
for a 100 percent evaluation under the old rating criteria 
are "each independent bases for granting a 100 percent 
evaluation."  Richard v. Brown, 9 Vet. App. 266, 268 (1996).

In this case, the evidence is in favor of a finding that from 
April 15, 1996, the veteran's PTSD has caused a demonstrable 
inability to obtain or retain employment under the old 
criteria.  Given that the veteran's PTSD prevents him from 
maintaining employment, he meets the requirements for a 100 
percent schedular evaluation under the old criteria for 
evaluating PTSD since April 15, 1996.  



ORDER

A 30 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from April 
29, 1994, to November 7, 1994,  

A 50 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from 
November 8, 1994, to April 14, 1996.

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing monetary benefits, from April 
15, 1996.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

